Title: From John Adams to William Smith Shaw, 3 January 1820
From: Adams, John
To: Shaw, William Smith



dear Sir
Montezillo January 3d. 1820

In presenting the Compliments of the Season I wish you a happy New Year—as many as human Nature can well bear—the year comes in very bright—but very cold—and I hope it will be bright and wholesom to the end—
The little Tract you mentioned entitled thoughts on Government in a letter from a Gentlemen to his friend—has been printed in Niles’s Register—Since you were here I have found the Original Edition by Dunlap—among my old Scraps—which I will show you, when you come to see me—which I hope will be soon.—
Congress is not yet gathered into Life nor acquired heat enough to emit Electric Sparks—but I hope expect before long—to hear loud Claps and harsh chrashes of thunder—I hope the bolts, will strike only in desolate places—
I mourn over my friend Bently—with great sincerity—he was rather rara avis in terra nigroque simillima cygno—An Emmence Magazine of learning a prodegee of industry and a Model of Benevolence and philanthropy—his Stile was not perfectly polished, nor his thoughts perfectly digested at all times—indeed he did and wrote and thought two much—to revise and correct and burnish any-thing—The Essex Register will never find such another Editor and I shall loose the only newspaper I pretended to read—It is reported that Everet is to preach the funeral Sermon—and if it were possible—I would go to hear it
my love to the family—with compliments of the Season / fare well—
John Adams